t c memo united_states tax_court louis s and laura l schnitzler petitioners v commissioner of internal revenue respondent docket no 13244-o1l filed date louis s and laura l schnitzler pro sese laurence k williams and thomas r mackinson for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment as supplemented filed pursuant to rule ’ respondent contend sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references continued - that there is no dispute as to any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioners’ outstanding tax_liabilities for and should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter t continued are to the tax_court rules_of_practice and procedure - - of law accordingly we shall grant respondent’s motion for summary_judgment as supplemented background on date and date petitioners submitted to respondent joint form sec_1040 u s individual_income_tax_return for and respectively petitioners entered zeros on every line of the income sections of the form sec_1040 specifically including line for wages and line for total income on date respondent issued a joint notice_of_deficiency to petitioners determining a deficiency of dollar_figure in their federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure the deficiency was based on respondent’s determination that petitioners failed to report nonemployee compensation interest_income and a distribution from a retirement account as reported to respondent by third- party payors on forms on date respondent issued a joint notice_of_deficiency to petitioners determining a deficiency of dollar_figure in their federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure the deficiency was based on respondent’s determination that petitioners failed to report nonemployee compensation interest_income and a distribution from a retirement account as reported to respondent by third- party payors on forms q4e- by letter dated date petitioners wrote to the director of respondent’s service_center in ogden utah acknowledging that they received the notice_of_deficiency for but challenging the director’s authority to issue such notices on date petitioners wrote a similar letter to the director with regard to the notice_of_deficiency for petitioners knew that they had the right to contest respondent’s deficiency determinations by filing a petition for redetermination with this court however petitioners chose not to do so on date respondent entered assessments against petitioners for the deficiency and accuracy-related_penalty determined in the notice_of_deficiency for described above respondent also entered an assessment against petitioners for statutory interest on date respondent issued to petitioners a notice of balance due informing petitioners that they owed tax for and requesting that they pay that amount petitioners failed to pay the amount owing on date respondent entered assessments against petitioners for the deficiency and accuracy-related_penalty determined in the notice_of_deficiency for described above respondent also entered an assessment against petitioners for statutory interest on date respondent issued to petitioners a notice of balance due informing petitioners that - - they owed tax for and requesting that they pay that amount petitioners failed to pay the amount owing on date respondent mailed to petitioners a final notice---notice of intent to levy and notice of your right to a hearing with regard to their tax_liabilities for and on date petitioners filed with respondent a form request for a collection_due_process_hearing petitioners’ request included a challenge to the validity of the assessments and assertions that respondent failed to serve petitioners with valid notices and demand for payment or valid notices of deficiency by letter dated date appeals officer joe gurnaby provided petitioners with transcripts of their accounts for and reflecting the assessments described above on date appeals officer gurnaby conducted an appeals_office hearing in this matter that petitioner laura schnitzler attended on date respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office determined that it was appropriate to proceed with the collection of petitioners’ outstanding tax_liabilities for and on date petitioners filed with the court a joint petition for lien or levy action seeking review of respondent’s notice_of_determination ’ as indicated respondent filed a motion for summary_judgment asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioners acknowledge that they received the notices of deficiency for and they cannot challenge the existence or amounts of their underlying tax_liabilities for those years in this proceeding respondent further asserts that the appeals officer’s review of transcripts of account for and satisfied the verification requirement imposed under sec_6330 and demonstrates that petitioners were issued a notice_and_demand for payment petitioners filed an objection to respondent’s motion repeating the various challenges first raised in their request for an administrative hearing thereafter pursuant to notice respondent’s motion was called for hearing at the court’s motions session in washington d c following the hearing the court directed respondent to file a supplement to his motion for summary_judgment providing the court with forms certificate of assessments payments and other specified matters with regard to petitioners’ accounts for and respondent complied with the court’s order at the time that the petition was filed petitioners resided in willits california discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an --- - appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate petitioners challenge the assessments entered against them on the ground that the notices of deficiency for and are invalid however the record shows that petitioners received the notices of deficiency and disregarded the opportunity to file a petition for redetermination with the court it follows that sec_6330 b bars petitioners from challenging the existence or amount of their underlying tax_liabilities for and in this collection review proceeding even if petitioners were permitted to challenge the validity of the notices of deficiency petitioners’ argument that the notices are invalid because respondent’s service_center director is not properly authorized to issue notices of deficiency is frivolous and groundless see 118_tc_162 smeton v commissioner tcmemo_2002_140 coleman v commissioner tcmemo_2002_132 as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation --- - of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we likewise reject petitioners’ argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed transcripts of account with regard to petitioners’ taxable years and federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the transcripts of account on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proced admin regs see -- - weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioners also contend that they never received a notice_and_demand for payment for or the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec_6303 general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the forms that respondent provided to the court show that notices of balance due were issued to petitioners on the same dates that respondent entered assessments against petitioners for the taxes and accuracy-related_penalties set forth in the notices of deficiency for and we hold that a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir weishan v commissioner supra petitioners have not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcripts of account or forms see nestor v commissioner supra pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b under the circumstances we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date as a final matter we mention sec_6673 which authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 although we will not impose a penalty on petitioners pursuant to sec_6673 in the present case we admonish petitioners that the court will consider imposing such a penalty should they return to the court in the future and advance frivolous or groundless arguments to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment as supplemented
